DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an application filed 08/17/2020, in which claims 1-8 are pending and ready for examination. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim the claims 1-8 (as outlined below) of U.S. Patent No. 10,749,339. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Additionally, although certain limitations of the claims at issue are not identical, they are not patentably distinct from each other because the language of U.S. Patent No. 10,749,339 anticipates the claims of the instant application, since It is clear that all the elements of the application claim limitations are to be found in the patent claim limitations.  The difference between the application claim limitations  and U.S. Patent No. 10,749,339 claim limitations,  lies in the fact that the patent claims limitations include many more elements and are thus much more specific.  Thus the inventions of claim limitations of the patent are in effect a “species” of the “generic” inventions of the application claim limitations.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim limitations are anticipated by U.S. Patent No. 10,749,339 claim limitations, it is not patentably distinct from claim limitations of the patent.



Instant Application
US Patent No. 10,749,339
1. A system for modeling networks of electricity supply and demand comprising: 

a first user interface; 
a second user interface;
a database including 

a data set defining one or more nodes and one or more domains, 

each node being a geographic area 

with defined electricity supply and demand, 




each domain is a group of plans, each plan including instructions related to a node for managing energy infrastructure and supply and demand changes for electricity over a predetermined time, 











a controller in communication with the database, the first user interface and the second user interface; 
and 


receive, via the first user interface, a first request to create a first plan for a first node of a collection, the first request specifying a domain of the collection, receive, via the first user interface, plan instructions for the first plan, wherein the plan instructions for the first plan defines supply and demand changes over the predetermined time; 



receive, via the second user interface, a second user request to create a second plan for a second node of the collection, the second user request specifying the domain of the collection, wherein the second plan includes instructions for the second plan, wherein the plan instructions for the second plan defintes supply and demand changes over the predetermined time; 



receive, from the first user interface, a plan instruction to interconnect the first node with the second node in the first plan, in response to a user request to solve the first plan, generate a forecast including a projected value for an energy infrastructure variable using the assumptions provided in the first plan and the second plan, 




and display the forecast on the first user interface of the first user. 



a first user interface;
a second user interface; 
a database including a data structure that defines one or more collections, each collection being a data set including one or more nodes within one or more domains, 

each node being a multi-state geographic area having a plurality of energy infrastructures each having an electricity supply amount and demand amount, wherein the demand amount represents a total demand for all energy infrastructures existing within the node, 

each domain includes at least one plan, each plan including instructions related to a node for managing energy, cost changes over a predetermined time, and supply and demand changes for electricity over the predetermined time, 
wherein the predetermined time is greater than 3 months, wherein the demand amount is determined using a load duration curve to represent the energy demand for a time duration of the predetermined time or less, wherein the load duration curve is generated using at least two polynomials representing at least a portion of the demand amount during the predetermined time period; 

a controller in communication with the database, the first user interface and the second user interface; 
and 


receive, via the first user interface, a first request to create a first plan for a first node of a collection, the first request specifying a domain of the collection, receive, via the first user interface, plan instructions for the first plan, wherein the plan instructions for the first plan defines supply and demand changes over the predetermined time and cost changes over the predetermined time of the plurality of energy infrastructure of the first node, 

receive, via the second user interface, a second user request to create a second plan for a second node of the collection, the second user request specifying the domain of the collection, wherein the second plan includes instructions for the second plan, wherein the plan instructions for the second plan defines supply and demand changes over the predetermined time 
and cost changes over the predetermined time of the plurality of energy infrastructure of second node, 
receive, from the first user interface, a plan instruction to interconnect the first node with the second node in the first plan, in response to a user request to generate a forecast associated with the first plan, generate a forecast including a projected value for an energy infrastructure variable using the first plan and the second plan, wherein the forecast specifies how to connect the plurality of energy infrastructure of the first node to the plurality of energy infrastructure of the second node; 
and display the forecast on the first user interface of the first user, wherein the second plan is not disclosed to the first user.

2. The system for modeling networks of electricity supply and demand of claim 1, wherein the forecast includes a graphic representation for the first plan illustrating the energy supply contributions to first node demand, the graphic including imports of electricity supply from the second node according to the second plan.

3. The system for modeling networks of electricity supply and demand of claim 1, wherein the one or more collections includes a second collection defining one or more nodes different than the first node and the second node, wherein the collection includes a first set of nodes encompassing a first scope of geography, and the second collection includes a second set of nodes of a different number of nodes encompassing a distinct scope of geography from the first set of nodes. 
4. The system for modeling networks of power generation and distribution of claim 1, wherein the controller is further configured to: receive, via the second user interface, an additional request to create an additional plan for a second node of the collection, the additional request specifying the domain of the collection, in response to receiving a request via the second user interface to record the additional plan as blessed, recording the additional plan as blessed in the data structure, in response to a user request to solve the first plan where the first plan includes instructions to interconnect the first node with the second node, performing a lookup in the data structure to select the currently blessed plan for the second node as recorded in the data structure, generate a forecast including a projected value for an energy infrastructure variable using the assumptions provided in the first plan and the currently blessed plan for the second node, and display the forecast on a user interface of the first user.
4. The system for modeling networks of power generation and distribution of claim 1, wherein the controller is further configured to: receive, via the second user interface, an additional request to create an additional plan for a second node of the collection, the additional request specifying the domain of the collection, in response to receiving a request via the second user interface to record the additional plan as approved, recording the additional plan as approved in the data structure, in response to a user request to generate a forecast the first plan where the first plan includes instructions to interconnect the first node with the second node, performing a lookup in the data structure to select the currently approved plan for the second node as recorded in the data structure, generate a forecast including a projected value for an energy infrastructure variable using the first plan and the currently approved plan for the second node, and display the forecast on a user interface of the first user.

	
5. The system for modeling networks of electricity supply and demand of claim 1, wherein the a plan instruction to interconnect the first node with the second node in the first plan includes: a plan instruction to define a transmission bandwidth to the first node, a plan instruction to define the second node as a neighbor, and a plan instruction to define a regional loadshape corresponding to aggregate loads in the first node and the second
5. The system for modeling networks of electricity supply and demand of claim 1, wherein the plan instruction to interconnect the first node with the second node in the first plan includes: a plan instruction to define a transmission bandwidth of electricity to the first node, a plan instruction to define the second node as a neighbor, and a plan instruction to define a regional load shape corresponding to aggregate loads in the first node and the second node.
6. The system for modeling networks of electricity supply and demand and distribution of claim 1, wherein the collection defines one or 


7. The system for modeling networks of electricity supply and demand of claim 1, wherein the forecast includes a value for at least peak capacity, electricity generation, renewable electricity supply, generation cost, average rate, and emissions of sulfur dioxide, nitrogen oxide, and carbon dioxide.
8. The system for modeling networks of electricity supply and demand of claim 1, wherein the step of generate a forecast including a projected value for an energy infrastructure variable using the assumptions provided in the first plan and the second plan includes solving a regional dispatch for an aggregate regional load shape within the domain to generate the forecast, wherein, during solving, all electricity generating units in the first node and the second node are dispatched, wherein, during solving, all electricity generating units in the instructions of the first plan and the second plan are also dispatched.
8. The system for modeling networks of electricity supply and demand of claim 1, wherein the step of generate a forecast including a value for an energy infrastructure variable using the first plan and the second plan includes solving a regional dispatch for an aggregate regional load shape within the domain to generate the forecast, wherein, during solving, all electricity generating units in the first node and the second node are dispatched, wherein, during solving, all electricity generating units in the instructions of the first plan and the second plan are also dispatched.




Claim Objections
Claim 1 objected to because of the following informalities:  
Claim recites in line 20 the term “defintes”.   This would appear to be a typographical error intended to be “defines”. For the purpose of examination, the term is taken as “defines.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1, 3, and 8, the claims respectively recite the limitation "the assumptions."  There has been no previous mention of an assumption, and it is not clear what is being assumed or how such assumptions can be used to generate forecasts. There is insufficient antecedent basis for this limitation in the claim.

Regarding claims 1, the recites the limitation “request to solve the first plan.” It is unclear how a “plan” can be solved, or what is being “solved” about the “plan.” For the purpose of examination, the limitation is being interpreted as obtaining a forecasts related to supply and demand of power. 

Examiner Notes

Examiner cites particular columns and line numbers in the references as applied to the claims 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,260,468 to Ippolito et al., (hereinafter Ippolito), in view of US Patent No. 7,171,374 to Sheehan et al., (hereinafter Sheehan)


Regarding claim 1, Ippolito teaches a system for modeling networks of electricity supply and demand comprising: 
a first user interface (Interface and report through a first client device, see C12 L15-20; C6 L1-3, Fig. 11, Ippolito); 
a second user interface (Interface and report through another client device, see C12 L15-20, fig. 11, Ippolito); 
a database (database, see C5 L15-28, Ippolito) including a data set (Collection of data, see C5 L15-28, Ippolito) defining one or more nodes and one or more domains (Data pertains to one or more supply and consumer nodes in a power domain, see C6 L16-30, C5 L15-30, Ippolito), each node being a geographic area with defined electricity supply and demand (Geographic location domain, where a plurality of infrastructures including supply assets, consumer loads, and interconnections are included, see C6 L10-30, Ippolito), each domain is a group of plans, each plan including instructions related to a node for managing energy infrastructure and supply and demand changes for electricity over a predetermined time (database contains plans governing supply and demand changes in relations to cost over times, see C8 L13-44; C7 L15-24, C6 L16-46, Ippolito), a controller in communication with the database, the first user interface and the second user interface (Control of system and presentation, see C9 L48-54, clm 7, Ippolito); and a memory including instructions, that when executed by the controller, cause the controller to: 
(An operator report access outlining an contract demand response plan that governs supply status to loads and cost changes over a time, see C11 L29-32; C8 L6-44; C7 L15-24; C12 L15-20; C6 L1-3, Ippolito); receive, via the second user interface, a second user request to create a second plan for a second node of the collection, the second user request specifying the domain of the collection, wherein the second plan includes instructions for the second plan, wherein the plan instructions for the second plan defintes supply and demand changes over the predetermined time (Another user request report access outlining an contract demand response plan that governs supply status to loads and cost changes over a time, see C11 L29-32; C8 L13-44; C7 L15-24; C12 L15-20; C6 L1-3, Ippolito); receive, from the first user interface, a plan instruction to interconnect the first node with the second node in the first plan, in response to a user request to solve the first plan, generate a forecast including a projected value for an energy infrastructure variable using the assumptions provided in the first plan and the second plan (Model using aggregated agreement plans of users to forecast how available meet a demand value, see C8 L13-44; C7 L15-24; C12 L15-20; C6 L1-3, Ippolito), and display the forecast on the first user interface of the first user (Users allowed to view reports, including forecast, see C14 L20; C9 L57-61, Ippolito). 

Although implied, Ippolito does not explicitly teach a supply amount and demand amount.
However, Sheehan from the same or similar field of energy grid management teaches a supply amount and demand amount (Consumers and suppliers are located in some location and they either provide an amount (supply) or consume an amount of electricity (i.e. demand), see C1 L15-20; C7 L10-25, Sheehan) 
and incorporating supply amount and demand amount, as taught by Sheehan.  
One of ordinary skill in the art would have been motivated to do this modification in order to better provide a consumer with a desired resource from a supplier producing the resource within constraints (see C1 L15-20, Sheehan). 



Regarding claim 2, the combination of Ippolito and Sheehan teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Ippolito further teaches wherein the forecast includes a graphic representation for the first plan illustrating the energy supply contributions to first node demand, the graphic including imports of electricity supply from the second node according to the second plan (Visual indications are provided, see C14 L4-67, Ippolito). 


Regarding claim 3, the combination of Ippolito and Sheehan all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Ippolito further teaches wherein the one or more collections includes a second collection defining one or more nodes of a different granularity than the first node and the second node, wherein the collection includes a first set of nodes encompassing a first scope of geography, and the second collection includes a second set of nodes of a different number of nodes encompassing a distinct scope of geography from the first set of nodes (Many regions and sub-regions of different sizes, as in independent system operators and regional system operators, is being interpreted as granularity, see C11 L10-15, Issolito). 


Regarding claim 4, the combination of Ippolito and Sheehan all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Ippolito further teaches wherein the controller is further configured to: receive, via the second user interface, an additional request to create an additional plan for a second node of the collection, the additional request specifying the domain of the collection, in response to receiving a request via the second user interface to record the additional plan as blessed, recording the additional plan as blessed in the data structure, in response to a user request to solve the first plan where the first plan includes instructions to interconnect the first node with the second node, performing a lookup in the data structure to select the currently blessed plan for the second node as recorded in the data structure, generate a forecast including a projected value for an energy infrastructure variable using the assumptions provided in the first plan and the currently blessed plan for the second node, and display the forecast on a user interface of the first user (Different supply and demand terms are agreed (approved) and contracted, C8 L14-45, Issolito). 


Regarding claim 5, the combination of Ippolito and Sheehan all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Ippolito further teaches wherein the a plan instruction to interconnect the first node with the second node in the first plan includes: a plan instruction to define a transmission bandwidth to the first node, a plan instruction to define the second node as a neighbor, and a plan instruction to define a Aggregation of loads through based on customer contract plans, see Abs, Ippolito). 


Regarding claim 7, the combination of Ippolito and Sheehan all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Ippolito further teaches wherein the forecast includes both a projected value and a determination of compliance of at least one variable of the list of variables including peak capacity, electricity generation, renewable electricity supply, generation cost, average rate; and emissions of sulfur dioxide, nitrogen oxide, and carbon dioxide (Model includes values of generation, supply, peak, costs, and emissions. Model forecast takes into account emissions, see C15 L44-47, C7 L59-C8 L2, C8 L13-45, C15 L44-45, Fig. Ippolito). 


Regarding claim 8, the combination of Ippolito and Sheehan all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Ippolito further teaches wherein the step of generate a forecast including a projected value for an energy infrastructure variable using the assumptions provided in the first plan and the second plan includes solving a regional dispatch for an aggregate regional load shape within the domain to generate the forecast, wherein, during solving, all electricity generating units in the first node and the second node are dispatched, wherein, during solving, all electricity generating units in the instructions of the first plan and the second plan are also dispatched (supply and demand is accepted meaning dispatch is solved, see C8 L35-45, Ippolito).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ippolito, in view of Sheehan, and in further view of US Patent Publication No. 2014/0039699 to Forbes, JR., (hereinafter Forbes).

Regarding claim 6, the combination of Ippolito and Sheehan all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Ippolito does not explicilty teach wherein a collection defines one or more transmission links between one or more nodes, wherein each transmission link is associated with one or more de-rating weighting factors. 
However, Forbes from the same or similar field of grid network management, teaches wherein a collection defines one or more transmission links between one or more nodes, wherein each transmission link is associated with one or more de-rating weighting factors associated with a transmission constraint (Weighted average based on transmission linked between generator and consumer,  see P140, Forbes)
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the energy network system as described by Ippolito and incorporating a weighting to electrical transmission, as taught by Forbes.  
One of ordinary skill in the art would have been motivated to do this modification in order to better facilitate long-term commercial energy trading by providing representative load (see P140, Forbes). 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Mashinsky et al., US Patent Publication No. 2008/0319893 teaches generating routing plans in a supply and demand network between sellers and buyers.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILIO J SAAVEDRA whose telephone number is (571)270-5617. The examiner can normally be reached M-F: 9:30am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Velez-Perez can be reached on (571) 270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILIO J SAAVEDRA/Primary Patent Examiner, Art Unit 2117